Citation Nr: 9918708	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-43 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), rated as 50 percent disabling prior 
to January 20, 1998, and as 70 percent disabling from April 
1, 1998.

4.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.

This appeal arose from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
disability rating in excess of 50 percent for PTSD and a 
total rating based on individual unemployability (IU).  The 
veteran filed a timely notice of disagreement and was issued 
a statement of the case in July 1996.  The denials were 
confirmed and continued by rating action and supplemental 
statement of the case (SSOC) issued in January 1997.

By decision issued in January 1998, the Board remanded the 
veteran's claims for additional development.  Significantly, 
the RO was instructed to inform the veteran of the November 
7, 1996 amendments as to the sections of the VA Schedule for 
Rating Disabilities pertaining to Mental Disorder.  By rating 
decision in May 1998, the RO granted a temporary total rating 
(38 C.F.R. § 4.29) for PTSD for the period of January 20, 
1998 to March 31, 1998 because of hospitalization over 21 
days.  Following further development, the RO granted an 
increased rating to 70 percent for PTSD, effective from April 
1, 1998.  However, the RO confirmed and continued the denial 
of the veteran's IU claim.  The veteran was informed of these 
determinations in a September 1998 rating decision and SSOC.


FINDINGS OF FACT

1.  Prior to January 20, 1998, the veteran's PTSD resulted in 
no more than considerable social and industrial impairment 
and occupational and social impairment with reduced 
reliability and productivity.

2.  From April 1, 1998, the PTSD resulted in no more than 
severe social and occupational impairment or occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

3.  The current evidence shows that PTSD, the veteran's only 
compensable service-connected disability, is of such severity 
as to preclude him from obtaining or retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 20, 1998, the schedular criteria for a 
disability rating in excess of 50 percent for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.7, 4.129, 4.130, Diagnostic Code 
9411 (1996); and § 4.126(a), Diagnostic Code 9411 (1998).

2.  From April 1, 1998, the schedular criteria for a 
disability rating in excess of 70 percent for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.7, 4.129, 4.130, Diagnostic Code 
9411 (1996); and § 4.126(a), Diagnostic Code 9411 (1998).

3.  The veteran is individually unemployable by reason of 
service-connected mental disorder and a total disability 
rating is warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By letter from the Newark, New Jersey VARO, dated October 28, 
1994, the veteran was informed of the grant and assignment of 
a 50 percent disability rating for PTSD.  A copy of the 
veteran's procedural and appellate rights was attached.  The 
veteran did not initiate an appeal within the applicable one-
year delimiting period, and the October 1994 rating decision 
became final.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.201, 20.304 (1998).

A March 1995, VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, reflects 
that the veteran completed three years of high school.  He 
reported last working full-time as a construction worker in 
1994.

In April 1995, the veteran's claims folder was permanently 
transferred to the St. Petersburg VARO as he now resides in 
that jurisdiction.

In conjunction with his IU claim, the veteran was afforded a 
VA mental disorders examination for compensation and pension 
(C&P) purposes in May 1995.  The veteran stated that he is 
usually depressed and [likes] to keep to himself.  There are 
times that he wished he were dead and, on one occasion, 
jumped into the river.  The veteran also noted, in pertinent 
part, that he previously did construction work, and had 
recently come to Florida because of his emphysema.  Since 
then, he had been working at picking oranges 2 or 3 days a 
week.  On mental status examination, the examiner indicated 
that the veteran presented neatly dressed, alert, pleasant 
and cooperative.  He talked freely and relevantly about his 
past experiences and present life.  There were no signs of 
delusional thinking, but he indicated that he still heard 
voices probably coming from inside his head.  The veteran 
stated that [these voices] say things like "out of the 
way."  The voices started after he left the Army; they have 
continued even though he has had no alcohol for the prior 2 
years.  Memory and orientation were adequate.  Insight and 
judgment were noted to be fair.  The diagnosis was PTSD.  The 
examiner noted, at that time, that the veteran was not 
completely unemployable.  He planned to work at his current 
job as long as it was available.  In the meantime, the 
veteran indicated that he was arranging to get his drivers' 
license so that he might get a job driving forklifts.

The veteran was also afforded VA examination in November 
1995, at which time he reported, in pertinent part, having an 
11th grade education and a GED.  The veteran also noted that 
he was working limited hours due to problems with [his] 
breathing.  He gave histories of alcohol and polysubstance 
abuse during and after military service.  On examination, it 
was noted that the veteran presented alert with adequate 
grooming, and displayed normal gait and posture during 
routine interaction.  He was adequately oriented.  The 
examiner indicated that the veteran was cooperative and 
relatively pleasant most of the time.  His mood was 
depressed, and his interactions to humor were described as 
very limited and shallow.  His responses were delayed, and 
sometimes he displayed what appeared to be very mild 
confusion.  The veteran displayed marginal simple manual 
motor and manipulospatial skills and coordination.  His 
verbal expressions focused on the concrete and explicit 
verbal abstract reasoning was deficient.  Auditory 
comprehension was adequate, but the veteran was noted to be 
distractible.  Simple mental calculations were correct, but 
the examiner noted that the veteran used primitive methods 
and took an unusually long time and self-corrected himself.  
He negated hallucinations and suicidal or homicidal 
ideations.  Insight and judgment appeared inadequate.  The 
Axis I diagnoses were moderate dysthymic disorder, PTSD and 
polysubstance dependence (primarily alcohol and cannabis, in 
partial remission.  He had a GAF score of 61, which was 
indicative of mild to moderate impairment in social and 
vocational functioning due to emotional disturbance.

In May 1996, the RO received copies of VA treatment records 
developed between December 1994 and May 1996.  Significantly, 
an April 1996 statement by his treating psychiatrist 
indicated that the veteran had been seen at the West Palm 
Beach VA Medical Center's (VAMC-West Palm Beach) outpatient 
clinic for the prior year and prior to that at VAMC-
Philadelphia.  The veteran reported that he has experienced 
social avoidance and isolation, and until treatment for 
alcohol/drugs and sobriety, he spent much time living in the 
woods, unable to work, and in isolation.  He reports that 
since returning from combat in Vietnam, he has suffered 
anxiety, agitation, depression, intrusive thoughts, intense 
flashback episodes, recurrent nightmares of combat and 
violence, intense stress at being exposed to things that 
resemble aspects of his Vietnam experience.  

The veteran further stated that he suffers from irritability 
with bouts of anger, sleep difficulties, hypervigilence, 
exaggerated startle response and difficulty concentrating.  
It was noted that he recently married, but his symptoms have 
cause continual stress in the relationship.  He felt 
estranged from others, and had difficulty experiencing loving 
feelings, and made efforts to avoid activities, places or 
people that arouse recollections of Vietnam.  Over the prior 
year, the veteran had been able to hold down a job as a fruit 
picker in the Florida countryside, but with difficulty and 
largely because this type of work afforded a degree of 
distance between him and the other workers.  He reported that 
this job had been a temporary job, however, and would end 
soon.  The doctor noted that the veteran's history and 
reported symptoms suggest a degree of severity of PTSD that 
has caused a clinically significant impairment in social and 
occupational functioning, and could be expected to 
significantly interfere with his ability to obtain and/or 
retain significant employment.

Treatment records developed by the State of Florida Health 
and Rehabilitative Service (HRS) in 1996 show treatment on 
occasion for the veteran's 
nonservice-connected disabilities.

In November 1996, the veteran claimed entitlement to a 
nonservice-connected pension citing emphysema and HIV 
positive lab findings.  By rating decision issued in January 
1997, the veteran was granted the benefit sought based on VA 
treatment records which showed that he manifests COPD with 
moderate restrictive and marked obstructive lung impairment.

A review of the record included the veteran's Vocational 
Rehabilitation Folder.  A June 1996 Individualized Written 
Vocational Rehabilitation Plan declared the veteran suitable 
for training and employment as a carpenter or a closely 
related field.  The plan called for the veteran to enroll in 
a carpentry certificate program between June 1996 and January 
1997.  The veteran was unable to attend the summer term, as 
he had been incarcerated for domestic violence.  The veteran 
was scheduled to attend school for the Fall term, but he 
failed to return his registration sheet and/or communicate 
with his case manager.  In April 1997, VA informed the 
veteran that it proposed to drop him from the vocational 
rehabilitation program because he failed to attend school for 
the fall 1996 and winter 1997 terms, and failed to maintain 
contact with his case manager.  A copy of the veteran's 
procedural and appellate rights was attached; however, he 
failed to respond.

VA treatment records developed between 1996 and 1998 included 
a January 1998 hospital report, which indicated that the 
veteran had been referred for elective admission to a VA PTSD 
Residential Rehabilitation Program.  The hospital report 
reflects Axis I diagnoses of chronic PTSD of moderate 
severity, as well as alcohol and substance abuse and 
dependence in remission.  The veteran had GAF scores of 35 on 
admission and 50 at discharge.  His general medical 
conditions (Axis III diagnoses) were noted to be HIV 
positive, PPD positive status post treatment, chronic liver 
disease status post hepatitis, history of chronic obstructive 
pulmonary disease, and anal fissure.

In June 1998, the veteran was afforded a VA mental disorders 
examination.  On mental status examination, it was noted that 
the veteran was appropriately dressed and groomed.  He was 
alert and oriented in all spheres.  He was cooperative with 
good eye contact.  His speech was organized, goal-directed 
and of normal rate and volume.  The veteran mood was reported 
to be angry because his van was late and he was not promptly 
seen for his examination.  

The veteran stated that he had not felt happiness for the 
prior 15 to 20 years.  His affect was constricted.  However, 
no delusional content was elicited.  The veteran also stated 
that he had not heard 'voices' in the prior 2 years, until 
about a week ago when he heard mumbled voices.  He also 
reported poor sleep; he falls asleep for 1 hour after taking 
Trazdone, sleeps 3-4 hours, takes another dose of Trazdone, 
and then may sleep 3-4 hours more.  He is not suicidal or 
homicidal.  The veteran reported that he weeps almost every 
day, often when watching the news or TV stories.  He noted 
that he thinks about Vietnam all the time and feels sad.  
However, he had not experienced flashbacks for about 2 years.  
Intellectual ability appears to be in the low average range.  

The examiner concluded that the veteran's symptoms and 
current emotional functioning continue to meet the criteria 
for a diagnosis of PTSD.  His medical concerns and problems 
appear to have become more significant since his C&P 
examination in November 1995.  The examiner further commented 
that the veteran's PTSD symptoms may be somewhat exacerbated 
by these medical concerns.  It appears that his prior 
occupation, as a part-time fruit picker, had been adversely 
affected by physical problems rather than his PTSD symptoms.  
The Axis I diagnoses were PTSD and polysubstance dependence 
in sustained full remission.  He had a GAF score of 45.

Analyses

I. Increase Rating for PTSD

The veteran's claim of entitlement to a disability evaluation 
in excess of 70 percent for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Effective November 7, 1996, 38 C.F.R. § 4.126(a) (1998) 
provides that evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Under the applicable criteria, a 
50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect,; circumstantial, 
circumlocutory or stereotypal speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is required when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Code 9411 (1998).

Significantly, however, the veteran had a claim pending at 
the time of the regulatory change.  In this regard, the 
regulation in effect prior to November 7, 1996, provided for 
a 50 percent rating where there is considerable social and 
occupational impairment.  A 70 percent rating requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of contact except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Code 9411 (1996).

The application of the words "severe" and "total" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1998).  
Terminology such as "severe" and "total" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that an increased disability rating, 
under either the "old" or "new" mental disorders 
regulations, is not warranted.  

With respect to the rating for PTSD prior to January 20, 
1998, the opinions as to the degree of his impairment due to 
PTSD have ranged from mild to moderate to significant to 
serious.  Overall, it is the Board's judgment that under the 
old rating criteria, there was no more than considerable 
social and industrial impairment.  Under the amended rating 
criteria, the Board finds that PTSD resulted occupational and 
social impairment with reduced reliability and productivity 
due to symptoms of emotional disturbance.  Accordingly, an 
increased rating is not warranted.

With respect to the schedular rating from April 1, 1998, the 
Board finds severe occupational and social impairment due to 
PTSD with deficiencies in most area, such as work, school, 
family relations, judgment, thinking or mood.  This is 
consistent with the assigned GAF score of 45 which reflects 
that the degree of psychiatric impairment lies between that 
which is serious and that which major.  On the other hand, 
the veteran does not show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; or intermittent inability 
to perform activities of daily living.  Further, he does not 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought and 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Accordingly, a rating greater than 70 
percent is not warranted.

II. Total Rating Based on Individual Unemployability

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  Consideration of a 
total evaluation based on unemployability requires that, if 
there is only one service-connected disability, it must be 
rated at 60 percent or more.  If there are two or more 
disabilities, at least one must be rated at 40 percent or 
more with the additional service connected disabilities to 
result in a combined evaluation of 70 percent or more.  It is 
further provided that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (1998).  In the instant 
case, the Board notes that the schedular criteria, pursuant 
to 38 C.F.R. § 4.16 (1998), are met.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The most recent medical evidence reflects that PTSD results 
in occupational impairment which is more than serious but 
less than major.  According to DSM-IV, where the occupational 
impairment is major, the individual is unable to work.  In 
the Board's judgment, this most recent assessment places the 
evidence in relative equipoise as to whether the veteran is 
individually unemployable due to PTSD.  With application of 
the benefit of the doubt rule, entitlement to IU is 
established.


ORDER

An increased disability rating for PTSD is denied.

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
criteria that govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

